ORDER ON MANDATE
PER CURIAM.
Whereas the judgment of this court was entered on September 14, 1966 (190 So.2d 71(6)) dismissing the above- styled appeal from the Criminal Court of Record for Dade County, Florida; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of *641Florida, by its opinion and judgment filed April 5, 1967 (197 So.2d 505) and mandate dated April 21, 1967 now lodged in this court, quashed this court’s judgment and remanded the cause for further proceedings;
Now, therefore, it is ordered that the final order of this court issued in this cause on October 6, 1966 is withdrawn, the judgment of this court filed September 14, 1966, is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the cause shall proceed in accordance with the Florida Appellate Rules, 31 F.S.A. Counsel for appellee shall file his brief within twenty (20) days from this date.